Case 1:19-cv-00415-TFM-MU Document 9-1 Filed 07/23/19 Page1lof3 PagelD#: 38

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

DAN BUNKERING (AMERICA) INC.,
Plaintiff,

v. Case No.: 19-cv-00415-TFM-MU

EPIC ARAPAHO in rem

EPIC DIVING & MARINE SERVICES

LLC in personam

EPIC COMPANIES, LLC in personam,  :

Defendant.

 

 

DECLARATION OF SUBSTITUTE CUSTODIAN

I, John Saltzman, am the authorized agent of Global Maritime Security, a Louisiana
corporation, and declare as follows:

L. I am the General Manager at Global Maritime Security (hereinafter “Global
Maritime”), the proposed substitute custodian in this case, and competent to make this affidavit.

2. The Vessel EPIC ARAPAHO is currently located at the Epic Alabama Shipyard,
in Mobile, Alabama.

3. The Vessel shall remain at its current location or properly moored within the
Southern District of Alabama.

4. Global Maritime is familiar with the EPIC ARAPAHO and can adequately
supervise and safely keep the Vessel in lieu of the United States Marshal during the pendency of

this suit and until further order of this Court.
Case 1:19-cv-00415-TFM-MU Document 9-1 Filed 07/23/19 Page 2of3 PagelD#: 39

5. In this regard, Global Maritime agrees to provide all services necessary for the
proper custody and safekeeping of the Vessel during the substitute custodianship, including
security by providing a licensed watchman onboard the Vessel while the Vessel remains under
attachment.

6. Global Maritime will make arrangements to keep the Vessel at a proper location
within this District and will arrange to furnish a proper berth, anchorage, or mooring for the
Vessel.

as Global Maritime agrees to accept substitute custodianship of the EPIC
ARAPAHO in accordance with the proposed Order Appointing Global Maritime Security as
Substitute Custodian upon delivery of a signed copy of said Order, and to Acknowledge receipt
of the Vessel.

8. Global Maritime has adequate liability insurance and assets adequate to respond
in damages for loss of or injury to the Vessel during said custody, or for damages sustained by
third parties due to the negligence of Global Maritime or its employees or agents committed
during said custody.

9. Global Maritime acknowledges that all outstanding bills and costs/expenses
incidental to the keeping of the Vessel by the substitute custodian will be paid by the Plaintiff.
The United States of America, the United States Marshal, their agents, servants, employees, and
others for whom they are responsible do not assume any liability or responsibility for any acts of

the substitute custodian or any costs incurred incidental to this Court appointed custodianship.
Case 1:19-cv-00415-TFM-MU Document 9-1 Filed 07/23/19 Page 3of3 PagelD#: 40

Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true
and correct, and that this Declaration was executed on July 23, 2019.

Dated: July 23, 2019

Saar Sather wow

e

John Saltzman, General Manager
Glob: aritime Security
